Citation Nr: 1025875	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-33 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
paid for the Veteran's private medical treatment from March 21, 
2006, to March 31, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from April 1951 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 decision of the Department of Veterans Affairs 
(VA), Medical Center in Tampa, Florida, which granted part of the 
Veteran's claim for reimbursement of unauthorized medical 
expenses, but denied reimbursement for the period from March 21, 
2006, to March 31, 2006.

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in St. Petersburg, Florida, in December 
2009, to present testimony on the issue on appeal. The hearing 
transcript has been associated with the claims file.

This claim was remanded for further development in March 2010.  
That development having been completed, this claim now returns 
before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   The Veteran received medical care at the New Port Richey 
hospital in New Port Richey, Florida, from March 9, 2006 to March 
31, 2006.

2.   The Veteran is currently service connected at a 100 percent 
evaluation for a seizure disorder, 30 percent for loss of part of 
the skull, 30 percent for labyrinthitis, 10 percent for an ear 
infection, and at a noncompensable level for impaired hearing.

3.   The Veteran was approved payment for dates of service from 
March 9, 2006, through March 20, 2006, when it was found that he 
became stable for transfer.

4.  Subsequent to March 20, 2006, the condition for which the 
Veteran received care had stabilized, and VA facilities were 
readily available to which the Veteran could have been 
transferred.


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized medical 
expenses for services rendered the New Port Richey hospital in 
New Port Richey, Florida, from March 21, 2006 to March 31, 2006 
are not met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 
17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, with implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326), VA has specific duties to notify and 
assist claimants in the development of claims.  Because the claim 
in this case is governed by the provisions of Chapter 71 of Title 
38 of the United States Code, the VCAA and its implementing 
regulations are not applicable. See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 
(2004).  Notwithstanding the fact that the VCAA is not 
controlling in these matters, the Board has reviewed the case for 
purposes of ascertaining that the appellant has had a fair 
opportunity to present arguments and evidence in support of his 
claim for reimbursement of medical expenses.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and the 
Veteran has had ample notice of what might be required or helpful 
to his case.  For example, an April 2008 letter and the September 
2008 statement of the case, as well as the Board remand dated 
March 2010 and a subsequent supplemental statement of the case 
provided the Veteran with the governing laws and regulations, as 
well as the basis for the denial of his claim. The appellant was 
provided several opportunities to provide pertinent evidence in 
support of his claim and he has provided pertinent evidence and 
argument in response to these overtures.  In addition, the 
Veteran was provided with a hearing before the undersigned 
Veterans Law Judge.  Finally, an opinion was sought from a 
medical provider as to the Veteran's stability to be transferred.  
Further development is not warranted.  The Board's decision to 
proceed in adjudicating this claim does not therefore prejudice 
the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-Department 
facilities in order to furnish certain care, including hospital 
care or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a Veteran 
receiving medical services in a Department facility . . . until 
such time following the furnishing of care in the non-Department 
facility as the Veteran can be safely transferred to a Department 
facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2009).

The admission of a Veteran to a non-VA hospital at the expense of 
VA must be authorized in advance.  38 C.F.R. § 17.54; Malone v. 
Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency 
that existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to VA 
within 72 hours after the hour of admission.  38 C.F.R. § 17.54 
(2009).

Nevertheless, VA may reimburse Veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a Veteran in 
need of such care or services:  (1) For an 
adjudicated service-connected disability; 
(2) For nonservice-connected disabilities 
associated with and held to be aggravating 
an adjudicated service-connected 
disability; (3) For any disability of a 
Veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability; (4) For any 
illness, injury, or dental condition in the 
case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Chapter 31 and who is medically determined 
to be in need of hospital care or medical 
services for any of the reasons enumerated 
in § 17.48(j); and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, and

(c) VA or other Federal facilities were not 
feasibly available, and an attempt to use 
them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had been 
or would have been refused.  

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2009).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 
(1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may also be authorized 
under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-
1008 (2009).  To be eligible for reimbursement under this 
authority the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in 
a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be 
met if there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity (including 
severe pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt 
to use them before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these conditions 
would be met by evidence establishing that 
a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel 
determined that the nearest available 
appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the Veteran could not have been 
safely transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment was 
furnished, the Veteran was enrolled in the 
VA health care system and had received 
medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the Veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the Veteran or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the Veteran or provider 
against a third party for payment of such 
treatment; and the Veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the Veteran's 
liability to the provider.

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group 
of Veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).  

38 C.F.R. § 17.1002 (2009).

But effective October 10, 2008, the provisions of 38 U.S.C.A. § 
1725 and § 1728 were amended.  See Veterans' Mental Health and 
Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 
122 Stat. 4110 (2009).  This bill makes various changes to 
Veteran's mental health care and also addresses other health care 
related matters.  Relevant to the instant case, the new law 
amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or 
reimbursement by VA of private treatment mandatory as opposed to 
discretionary, if all of the pertinent criteria outlined above 
are otherwise satisfied.  Specifically, the word "shall" in both 
statutes was changed from the word "may."  Additionally, this 
amendment added a provision, which essentially expands one of the 
criteria that defines the meaning of "emergency treatment" to 
include treatment rendered (1) until such time as the Veteran can 
be transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . . . 
(2) until such time as a Department facility or other Federal 
facility accepts such transfer if: (A) at the time the Veteran 
could have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other Federal 
facility agreed to accept such transfer; and (B) the non-
Department facility in which such medical care or services was 
furnished made and documented reasonable attempts to transfer the 
Veteran to a Department facility or other Federal facility.  Id.

The Board will consider and apply the amended version of 38 
U.S.C.A. § 1725 as it is more favorable to the claimant because 
it liberalizes the law by mandating reimbursement and expanding 
the definition of emergency treatment.

In addition, a Veteran is required to file a claim within 90 days 
of the latest of the following:  (1) July 19, 2001; (2) the date 
that the Veteran was discharged from the facility that furnished 
the emergency treatment; (3) the date of death, but only if the 
death occurred during the stay in the facility that included the 
provision of the emergency treatment; or (4) the date the Veteran 
finally exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party.  38 C.F.R. § 
17.1004 (2009).  The Board finds that the Veteran did meet this 
filing requirement.

The Veteran received medical care at New Port Richey hospital in 
New Port Richey, Florida, from March 9, 2006 to March 31, 2006.  
Essentially, the Veteran was admitted on March 9, 2006, after 
reporting a problem with his prior colostomy site.  A working 
diagnosis of a small bowel obstruction was provided, and the 
Veteran underwent a laparotomy on March 9, 2006, for lysis of 
adhesions and a small bowel resection, and later underwent a 
cardiac catheterization on March 23, 2006, and was finally 
discharged from this hospital on March 31, 2006.  The Veteran was 
granted reimbursement for medical expenses from March 9, 2006 to 
March 20, 2006, but, for the remainder of his hospitalization, 
from March 21, 2006 to March 31, 2006, he was denied 
reimbursement, as it was felt that the Veteran was stable to be 
transferred to a VA facility at that time.

The Veteran contends that he was not stable enough to be 
transferred to a VA facility, and also that he does not believe 
VA facilities were available for him to be transferred to.  
Specifically, in his hearing testimony before the undersigned 
Veterans Law judge in December 2009, he indicated that he had 
initially called the VA and was told there were no beds 
available, and as well was told by paramedics on March 9, 2006, 
that no beds were available at the VA hospital; further, the 
Veteran indicated that he was essentially unconsciousness during 
the majority of his hospital stay, and therefore not stable, or 
able to request a transfer to a VA facility.

As the Veteran has a 100 percent permanent and total disability, 
he could be found to be entitled to reimbursement of these 
medical expenses under either 38 U.S.C.A. § 1728, or 38 C.F.R. 
§ 17.1002.   However, to be eligible under either of these 
provisions for reimbursement of the remainder of his hospital 
stay, it would have to be found that VA or other federal 
facilities were not feasibly available, and that the Veteran was 
not able to be transferred as of March 20, 2006.

Feasibly available is not defined in the relevant statute or 
regulation.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.   However, 
the provisions of 38 C.F.R. § 17.53, which are also applicable, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical condition, 
the relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. §§ 
17.52, 17.53.  For example, as noted above, a VA facility would 
not be feasibly available if there were evidence establishing 
that a Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center.  38 
C.F.R. § 17.1002(c).

Taking into account all relevant evidence, the Board finds that 
reimbursement for the Veteran's medical expenses, from March 21, 
2006, to March 31, 2006, is not warranted.  In this regard, the 
Board notes that the majority of the evidence of record shows 
that the Veteran was available to be transferred as of that time, 
and there is no evidence of record showing that federal 
facilities were unavailable at that time.
 
Initially, the Board notes the opinion from a chief medical 
officer, dated April 2008.  That officer indicates that he had 
reviewed the Veteran's chart, and found that the Veteran was 
stable enough to be transferred as of March 20, 2006.  The doctor 
noted specifically that the Veteran was not stable earlier than 
that, because of his laparoscopy for a small bowel adhesion.

The evidence did however show that the Veteran underwent cardiac 
catheterization on March 23, 2006, and therefore, the Board 
remanded this issue for a further opinion, specifically stating 
the impact of that surgery on the Veteran's stability.  Thus an 
additional opinion was obtained in March 2010.  The medical 
doctor again stated his belief that the Veteran was stable for 
transfer as of March 20, 2006.  In support of this opinion, the 
officer referred to several notes in the Veteran's claims file.

Specifically, the examiner stated that notes from March 16, 2006, 
indicate that the Veteran was extubated, and stated that he felt 
ok overall.  The Veteran was also found at that time to have 
normal vital signs and a regular sinus rhythm.  On March 17, 
2006, the Veteran was found to have normal vital signs, and no 
new complaints, no chest pain, shortness of breath, or 
palpations.  On March 18, 2006, the Veteran was noted to report 
that he felt well that day, and was tolerating oral fluids.  He 
had normal vital signs and his non-q wave myocardial infarction 
was stable.  A pulmonary consult of March 19, 2006, found the 
Veteran to be doing overall well with no chest pain or shortness 
of breath.  Another note dated that same date indicated that the 
Veteran was overall doing better and his colostomy, the problem 
for which he was admitted, was now working normally.  He was 
noted to be tolerating oral feedings and meds with normal vital 
signs, and there was no need for a central IV line.  Cardiac note 
dated March 20 stated that congestive heart failure was 
clinically compensated and a cardiac catheterization would be 
scheduled before the Veteran's discharge.  Also referred to was a 
VA note dated March 21, which indicated that the case manager at 
community hospital informed someone at the VA that the Veteran 
would be discharged on March 23 or 24, that he would have cardiac 
catheterization before discharge, and was no longer on the 
"stepdown" unit.  

The VA doctor stated that the above notes and comments indicated 
definite stability in that the Veteran was alert, awake, and had 
normal stable vital signs, with compensated congestive heart 
failure, no progression of his myocardial infarction, colostomy 
functioning well, no pain, and was taking fluids and meds orally.  
The doctor pointed out that the Veteran's cardiac catheterization 
was to determine the status of his coronary arteries, not whether 
he had congestive heart failure.  The doctor indicated that the 
fact that the Veteran had a catheterization did not indicate that 
he was not stable at that time; the point of that procedure was 
to help determine what cardiac treatment direction to consider in 
the future.  The doctor further stated that this catheterization 
could have been done at the VA hospital had the Veteran been 
transferred.  The physician indicated that therefore, his opinion 
as to the date of the Veteran's stability being March 20, 2006, 
was accurate.

The Board recognizes the Veteran's statements at his hearing, in 
which he indicated that he could remember little of his 
hospitalization, implying that he could not have asked for a 
transfer because he was not lucid; however, the Board notes that 
the medical evidence of record shows that the Veteran was alert 
and talking, and reporting that he was feeling well several days 
prior to his transfer.

The Board has also considered the Veteran's statements which 
indicate that he was told no beds were available at a VA 
facility; even were the Board to assume that was the case upon 
the Veteran's admission in March 9, 2006, there is no evidence in 
the record indicating that this was the case on March 20, 2006, 
11 days later, nor is there any evidence that the Veteran 
requested a transfer at any time.

Thus, the Board thus finds that, for the care rendered from March 
21, 2006, to March 31, 2006, at the New Port Richey hospital in 
New Port Richey, Florida, that the Veteran was stable from that 
date and that VA facilities were reasonably available to which 
the Veteran could have been transferred for treatment.  Based on 
this finding, the Board concludes that the criteria for 
entitlement to payment of unauthorized medical expenses for 
services rendered from March 21, 2006, to March 31, 2006, at the 
New Port Richey hospital in New Port Richey, Florida, are not 
met.  The evidence in this case is not in relative equipoise; 
therefore, the benefit-of-the-doubt rule is not for application.  
Rather, as a preponderance of the evidence is against the claim, 
it must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to reimbursement of unauthorized medical expenses 
paid for the Veteran's private medical treatment from March 21, 
2006, to March 31, 2006 is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


